Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of this
[—] day of [—], 2009, by and among the Holders of Outstanding Notes (as defined
below) named in Schedule 1 hereto (each a “Holder” and collectively, the
“Holders”) and LTX-Credence Corporation, a Massachusetts corporation (the
“Company”).

RECITALS

WHEREAS, each Holder owns the aggregate principal amount of the Company’s 3.5%
Convertible Senior Subordinated Notes due 2010 set forth next to such Holder’s
name on Schedule 1 hereto (the “Outstanding Notes”) hereto;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
each Holder desires to exchange the Outstanding Notes for an equal principal
amount of the Company’s 3.5% Convertible Senior Subordinated Notes due 2011
bearing CUSIP Number 502403 AA 6 (the “New Notes”) (such transaction being
referred to herein as the “Exchange Transaction”);

WHEREAS, the New Notes will be issued pursuant to the Indenture, dated as of
March 27, 2009 (the “Indenture”), between the Company and The Bank of New York
Mellon Trust Company, N.A., as trustee, which has been qualified pursuant to the
Company’s Form T-3 for Applications for Qualification of Indentures under the
Trust Indenture Act of 1939 filed by the Company with the Securities and
Exchange Commission (the “SEC”) on February 13, 2009 (File No. 022-28885), as
amended; and

WHEREAS, the Company desires to issue to the Holders New Notes pursuant to the
Exchange Transaction on the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Exchange

Section 1.1 The Exchange. Upon the terms and subject to the conditions of this
Agreement, at the Closing (as defined herein), the Company shall issue and
deliver to each Holder New Notes in an aggregate principal amount equal to the
aggregate principal amount of the Outstanding Notes being exchanged by such
Holder, plus a cash amount equal to all accrued and unpaid interest on such
Outstanding Notes at the day prior to the Closing, and such Holder shall
transfer, assign, convey and deliver to the Company such Outstanding Notes in
exchange therefor.

Section 1.2 Closing. The closing is anticipated to take place on the date hereof
at the offices of the Company, 825 University Avenue, Norwood, Massachusetts
02062, or on such other date and at such other place as the parties may agree in
writing (the



--------------------------------------------------------------------------------

“Closing”). At the Closing, each Holder shall deliver or cause to be delivered
to the Company all of such Holder’s right, title and interest in and to all of
the Outstanding Notes being exchanged by such Holder pursuant to Section 1.1
above, and all documentation related thereto, and whatever documents of
conveyance or transfer may be necessary or desirable to transfer to and confirm
in the Company all right, title and interest in and to such Outstanding Notes,
and the Company shall issue to each Holder the New Notes required to be issued
to such Holder pursuant to Section 1.1 and pay to each Holder in cash by wire
transfer of immediately available funds an amount equal to the accrued and
unpaid interest on such Holder’s Outstanding Notes at the day prior to the
Closing.

Section 1.3 Conditions to Closing. This Agreement and the Exchange Transaction
shall become effective upon the satisfaction of the following conditions:

(a) The Company shall have executed and delivered a global security representing
the New Notes in the aggregate principal amount contemplated by Section 1.1
above and Schedule 1 hereto;

(b) Each Holder shall have delivered, or caused to be delivered, to the Company
the Outstanding Notes being exchanged by such Holder pursuant to this Agreement;
and

(c) The Company shall have delivered to each Holder a certificate of the
Company, dated the Closing Date, executed by the secretary of the Company
certifying in such capacity and on behalf of the Company as to (i) the
incumbency and signature of the officer of the Company who executed this
Agreement, the Indenture and the New Notes; and (ii) the adoption of resolutions
of the board of directors of the Company which are in full force and effect on
the Closing Date, authorizing (x) the execution and delivery of this Agreement,
the Indenture and the New Notes; and (y) the performance of the obligations of
the Company hereunder and thereunder.

Section 1.4 Exchange of Additional Notes. Before, simultaneously with or after
the Closing, subject to the terms of the Indenture, the Company may issue to one
or more holders of Outstanding Notes New Notes in an aggregate principal amount
that, together with the New Notes issued pursuant to this Agreement, does not
exceed $[—].

ARTICLE II

Representations and Warranties of the Holders

The Holders, jointly and severally, hereby make the following representations
and warranties, each of which is true and correct on the date hereof and shall
survive the date of the Closing and the transactions contemplated hereby to the
extent set forth herein:

Section 2.1 Existence and Power.

(a) Each of the Holders is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

(b) The execution of this Agreement by the Holders and the consummation by the
Holders of the transactions contemplated hereby do not and will not constitute
or result in a breach, violation or default under any note bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of any Holder or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
any Holder, except for such breaches, violations or defaults which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of any Holder to perform its obligations under
this Agreement.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by each Holder and constitutes a legal, valid
and binding obligation of such Holder, enforceable against such Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 2.3 Title to Outstanding Notes. The Holders are the sole legal and
beneficial owners of and have good and valid title to the Outstanding Notes,
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto. None of the Holders have, in whole or in part, (i) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Outstanding
Notes or the rights of any Holder in such Outstanding Notes, or (ii) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to such Outstanding Notes.

Section 2.4 Investment Decision.

(a) Each Holder is familiar with the Company’s objectives and business plan, has
reviewed the Company’s filings with the SEC, including, without limitation, the
Company’s Annual Report on Form 10-K filed on October 14, 2008, the Company’s
Quarterly Report on Form 10-Q filed on March 12, 2009 and the Company’s
Definitive Proxy Statement filed on November 14, 2008 (all of such filings with
the SEC referred to, collectively, as the “SEC Documents”), and has had such
opportunity to ask questions of and to obtain from representatives of the
Company such information as is necessary to permit such Holder to evaluate the
merits and risks of an investment in the Company and has independently, without
reliance upon any representatives of the Company and based on such information
as such Holder deemed appropriate, made its own analysis and decision to enter
into this Agreement.

(b) Each Holder has sufficient experience and ability in business, financial and
investment matters and has had the opportunity to consult with its accounting,
tax, financial and legal advisors to be able to evaluate the risks involved in
the exchange of the Outstanding Notes pursuant hereto and to make an informed
investment decision with respect to such exchange and has, in fact, evaluated
such risks and made such an informed decision.

 

3



--------------------------------------------------------------------------------

(c) The Holders approached the Company and initiated negotiations with the
Company regarding the Exchange Transaction. Prior to the Holders’ initiation of
such negotiations, neither the Company nor anyone acting on the Company’s behalf
approached any Holder regarding the Exchange Transaction.

(d) The New Notes are being issued to the Holders solely in exchange for the
Outstanding Notes and the Holders have not directly or indirectly paid any
additional consideration to the Company in connection with the Exchange
Transaction.

(e) No Holder is aware of any reason why the New Notes cannot be issued under
the exemption from registration provided by Section 3(a)(9) of the Securities
Act of 1933, as amended (the “Securities Act”).

(f) Each Holder acknowledges that the Company is relying on the truth and
accuracy of the foregoing representations and warranties in the offering of the
New Notes to the Holders without having first registered the New Notes or the
shares of the Company’s common stock (the “Common Stock”), $.05 par value per
share, into which the New Notes may be converted (the “Underlying Common Stock”)
under the Securities Act.

Section 2.5 Purchase Entirely for Own Account. Each Holder is acquiring the New
Notes being acquired by it pursuant to this Agreement only for investment
purposes for such Holder’s own account.

Section 2.6 No Public Market. The Holders understand that no public market now
exists for the New Notes, and that the Company has made no assurance that a
public market will ever exist for the New Notes.

Section 2.7 Legends. The Holders understand that the New Notes and any shares of
Underlying Common Stock will bear one or more of the legends required by the
Indenture, and the removal of such legends shall be governed by the terms of the
Indenture.

Section 2.8 Affiliate Status. No Holder is, or has been within the three months
preceding the date of this Agreement, an “affiliate” of the Company as such term
is defined in Rule 144 under the Securities Act.

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.

Section 3.1 Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Company’s obligations hereunder, and to consummate the transactions contemplated
hereby.

 

4



--------------------------------------------------------------------------------

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company other than filings required by state securities
regulators; and (ii) does not and will not constitute or result in a breach,
violation or default under any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, or with the Company’s articles of organization or by-laws,
or any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
governmental authority, arbitrator, mediator or similar body on the part of the
Company or on the part of any other party thereto or cause the acceleration or
termination of any obligation or right of the Company or any other party
thereto, except for such breaches, violations or defaults which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company or the ability of the Company to perform its
obligations under this Agreement.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 3.3 Capitalization. At the Closing, the authorized capital stock of the
Company will consist of [•] shares of Common Stock, par value $0.05 per share.
As of the close of business on [•], 2009, there were [•] shares of Common Stock
issued and outstanding. All such issued and outstanding shares have been duly
authorized and validly issued, and are fully paid and non-assessable, and were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities and all applicable pre-emptive, participation, rights of
first refusal and other similar rights.

Section 3.4 Valid Issuance of the New Notes. The New Notes, when issued, sold
and delivered in accordance with the terms and for the consideration set forth
in this Agreement, will constitute legal and binding obligations of the Company,
be validly issued and free of restrictions on transfer other than restrictions
on transfer under applicable state and federal securities laws and liens or
encumbrances created by or imposed by a Holder, and enforceable against the
Company in accordance with their terms, except that such enforcement may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity. Assuming the accuracy of the
representations of each Holder in Article II of this Agreement and subject to
the filings required under the federal and state securities laws, the New Notes
will be issued in compliance in all material respects with all applicable
federal and state securities laws. The Underlying Common Stock has been duly
reserved for issuance, and upon issuance in accordance with the terms of the
Company’s Articles of Organization, as amended, the Indenture and the New Notes,
will be validly issued, fully paid and nonassessable and free of restrictions on

 

5



--------------------------------------------------------------------------------

transfer other than restrictions on transfer under applicable federal and state
securities laws and liens or encumbrances created by or imposed by a Holder.
Based in part upon the representations of each Holder in Article II of this
Agreement, the Underlying Common Stock will be issued in compliance in all
material respects with all applicable federal and state securities laws.

Section 3.5 Exchange Transaction. The New Notes are being issued to the Holders
solely in exchange for the Outstanding Notes and the Company has not received
from the Holders, directly or indirectly, any additional consideration in
connection with the Exchange Transaction. The Company has not paid and will not
pay, directly or indirectly, any commission or other remuneration for soliciting
the Exchange Transaction. The issuance of the New Notes is exempt, and the
issuance of the Underlying Common Stock will be exempt from the registration
requirements of the Securities Act under the exemption from registration
provided by Section 3(a)(9) of the Securities Act.

Section 3.6 Financial Statements. Except as qualified in the SEC Documents, the
audited and unaudited financial statements and schedules included in the SEC
Documents, present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of the Company and its
subsidiaries for the periods specified; except as qualified in the SEC
Documents, such financial statements and schedules have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis during the periods involved.

Section 3.7 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the SEC Documents, except
for such proceedings or investigations which would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. As used in
this Agreement, the term “Material Adverse Effect” shall mean when used in
respect of any matter relating to the Company a material adverse effect on the
business, condition (financial or otherwise), properties or results of
operations of the Company and its subsidiaries, considered as one enterprise, or
would materially adversely affect the ability of the Company to perform its
obligations under the Agreement and the New Notes.

Section 3.8 Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate rights to use all material
patents, trademarks, service marks, trade names and copyrights, licenses, all
applications and registrations for each of the foregoing, and all other material
proprietary rights and confidential information necessary to conduct their
respective businesses as currently conducted; and none of the Company and its
subsidiaries has received any notice, or is otherwise aware, of any infringement
of or conflict with the rights of any third party with respect to any of the
foregoing which would reasonably be expected to, singly or in the aggregate,
result in a Material Adverse Effect.

Section 3.9 Insurance. The Company and its subsidiaries are insured by insurers
of recognized financial responsibility (including self-insurance) against such
losses and risks and in such amounts and with such deductibles as are believed
to be prudent in the

 

6



--------------------------------------------------------------------------------

businesses in which they are engaged, except where the failure to have such
would not reasonably be expected to have a Material Adverse Effect; and none of
the Company and its subsidiaries has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not reasonably be expected to have a
Material Adverse Effect.

Section 3.10 Compliance with Laws; Permits. The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not reasonably be expected to have a Material
Adverse Effect, and none of the Company and its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which would reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are and have been in compliance with all applicable laws,
statutes, ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.

Section 3.11 No Material Adverse Effect. Since the respective dates as of which
information is given in the SEC Documents, there has not been any Material
Adverse Effect affecting the Company or its subsidiaries.

ARTICLE IV

Miscellaneous Provisions

Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, three business days after deposit in the U.S. mail postage
prepaid with return receipt requested and two business days after deposit
postage prepaid with a reputable overnight courier service for delivery on the
next business day.

Section 4.2 Hart-Scott-Rodino Act. Each Holder agrees not to convert any New
Notes unless any waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, applicable to such conversion shall have
expired or been terminated. The Company agrees to use commercially reasonable
efforts to assist each Holder in causing any such waiting period to expire or
terminate.

Section 4.3 Entire Agreement. This Agreement, the schedules hereto, and the
other documents and agreements executed in connection with the Exchange
Transaction embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.

 

7



--------------------------------------------------------------------------------

Section 4.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

Section 4.7 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York.

Section 4.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.9 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.

Section 4.10 Word Meanings. The words such as “herein”, “hereinafter”, “hereof”,
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

Section 4.11 No Broker. Neither party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.

 

8



--------------------------------------------------------------------------------

Section 4.12 Further Assurances. Each of the Holders and the Company hereby
agrees to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as any other
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.13 Costs and Expenses. Each party hereto shall pay its own costs and
expenses incurred by it in connection with the negotiation, preparation,
execution and performance of this Agreement, including, but not limited to, its
attorneys’ fees.

Section 4.14 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 4.15 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

HOLDERS:

_________________________________________

By: ______________________________________

Name:

Title:

_________________________________________

By: ______________________________________

Name:

Title:

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

THE COMPANY:

LTX-CREDENCE CORPORATION

By: ______________________________________

Name:

Title:

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

Schedule 1

Schedule of Holders / Outstanding Notes

 

Name of Holder

  

Aggregate Principal Amount

of Outstanding Notes

[•]

   $[•]

[•]

   $[•]

[•]

   $[•]

[•]

   $[•]     

Total

   $[•]     